Citation Nr: 1718544	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-44 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder, to include arrhythmia, atrial fibrillation, and congestive heart failure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Prem, Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966 and from August 1966 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded this matter in May 2015 and May 2016 for further development.  
 
The Veteran testified before a Decision Review Officer (DRO) in September 2010. A transcript of the proceeding is associated with the Veteran's claims file. 


FINDING OF FACT

A heart was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

The criteria for an award of service connection for a heart disability, to include arrhythmia, atrial fibrillation, and congestive heart failure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In a July 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide, to include the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in August 2015.  The examination report and June 2016 addendum, taken together are fully adequate.  The examiner reviewed the claims file and addressed all relevant issues.  The duties to notify and to assist have been met.  

Service Connection - contentions and facts

The Veteran contends that he has a heart disability as a result of several electrical shocks that he received while performing his military duties as a Communications Radio Relay Equipment Repairman.  At a September 2010 RO hearing, the Veteran testified that while he was stationed in Colorado, he worked on communications transmitters that produced 750 volts DC.  Due to the high possibility of getting shocked, he stated that he was instructed to work with one hand, keeping the other hand free to lessen the possibility of serious injury or death.  He testified that he was shocked at least seven times, with the last time being about 2 months prior to his separation from service.  The Veteran stated that about 3 weeks after discharge, while working at a tire shop, he began to experience rapid heartbeats.  He sought treatment and was diagnosed arrhythmia.  In a November 2010 correspondence, the Veteran stated that he physician was surprised that the Veteran hadn't been told about it before separation from service.  The Veteran added that he made attempts to obtain the 1969 treatment records but was told that they did not maintain records that far back.    

Service treatment records are negative for complaints of a heart disability or a diagnosis of a heart condition.  Moreover, the Veteran acknowledges that he never sought treatment for a heart problem in service.

Post-service treatment records document a history of treatment for a series of heart problems, including current arrhythmia, chronic atrial fibrillation, and congestive heart failure.

In his June 2008 claim, the Veteran stated that his heart disability began in 1967 and that he was treated in 1970 by Dr. K. in Colorado Springs.  As noted above, the Veteran testified that he made attempts to obtain the 1969 treatment records but was told that they did not maintain records that far back.  The Veteran also claimed treatment at Deaconess Hospital and with Dr. R.H.  Attempts to obtain these records were met with negative replies from both facilities per July 2008 responses.  The Veteran was notified of the negative replies by way of a December 2008 correspondence.  

An August 1989 treatment report reflects that the Veteran felt a sharp pain in his left chest while working on the dash of his car.  He stated that he did not have any problem with his chest cage before that.  He was assessed with costochondritis of the left chest wall (VBMS, 11/2/10, p. 36).  

A February 1990 treatment report reflects that the Veteran sought treatment for being dizzy and "heart beating real strange."  He stated that he had a previous episode about 10 years earlier (VBMS, 11/2/10, p. 38, 40).  The Veteran has since added a handwritten note stating that this happened less than 30 days after being discharged from military service on January 10, 1980.  The Veteran's DD 214 reflects that he was discharged from service in December 1969.  

A June 1992 treatment report reflects atrial fibrillation of uncertain cause.  The Veteran reported that the first episode of atrial fibrillation was in 1980; and that he had another episode in 1990.  He stated that 2-3 weeks ago he began noticing an irregular heart rhythm (VBMS, 11/2/10, pgs. 30-33).

A July 1992 treatment report reflects that the Veteran was wondering whether his cardiac arrhythmia could be related to working around asbestos, as he is a brake mechanic (VBMS, 11/2/10, p. 40).  

A January 1995 Saint Vincent Hospital Report reflects that the Veteran noticed tachycardia two days earlier.  It was associated with mild lightheadedness and shortness of breath.  The Veteran was diagnosed with uncontrolled atrial fibrillation (VBMS, 11/2/10, pgs. 8-9). 

An April 1997 Saint Vincent Hospital Report reflects that the Veteran presented to the Emergency Department with shortness of breath and chest pain of five hours duration.  The report reflected that the Veteran had a cardiac history that dated back to 1992 when he had shortness and atrial fibrillation.  He was discharged with diagnoses of: (1) cardiomyopathy, dilated, idiopathic; (2) chronic atrial fibrillation; (3) congestive heart failure; (4) nephrolithiasis by history; and (5) medical noncompliance by history (he refuses to take Coumadin) (VBMS, 12/12/08, p. 31).  

In an October 2010 correspondence, the Veteran referred to an incident of irregular heartbeat "in January 1980 less than 30 days after I was discharged from the service."  The Board again notes that the Veteran was discharged in December 1969.  

In a May 2012 statement, the Veteran's NCOIC (J.O.) stated that while he was stationed in Colorado Springs, the crew (including the Veteran) was responsible for the maintenance, repair and rehab of Micro-Wave equipment (VBMS, 6/21/12).  Due to the age of the equipment and other factors, there were failures that required troubleshooting.  Although there were safety interlocks for normal operation, sometimes during troubleshooting, the interlocks would need to be disabled, occasionally exposing technicians to high voltage and high levels of radio frequency radiation.

The Veteran underwent a VA examination in August 2015.  The examiner reviewed the claims file in conjunction with the examination.  He noted that the Veteran had been diagnosed with supraventricular arrhythmia in 1980; cardiomyopathy in 1997; and implanted automatic implantable cardioverter defibrillator (AICD) in 2014.  

The Veteran reported that he had shortness of breath and felt his heart racing in 1980 when he was initially diagnosed with atrial fibrillation.  He was treated with medication which he stated was discontinued.  He stated that the atrial fibrillation recurred in 1990.  He reported ongoing atrial fibrillation since then.  He reported that he was found to have cardiomyopathy in 1997 during a cardiac work up.  He stated that he had a defibrillator implanted in 2014.  Regarding military service, the Veteran stated that he was shocked about 7 or 8 times with electric shocks from communications transmitters that produced 750 volts DC.  He denied loss of consciousness.  

The examiner stated that none of the Veteran's heart conditions qualify within the generally accepted medical definition of ischemic heart disease (IHD).  He noted that the Veteran has had congestive heart failure; but that it has not been chronic.  He noted that the Veteran has chronic atrial fibrillation.  Upon examination, the examiner noted that cardiac dilatation was demonstrated on a November 2013 echocardiogram.  In the rationale section, the examiner diagnosed the Veteran with hemochromatosis.  He stated that the Veteran's cardiomyopathy is most likely due to the hemochromatosis.  He noted that a November 2013 treatment report states that the cardiomyopathy is presumably due to hemochromatosis.  He opined that it is less likely than not that the cardiomyopathy was a result of in-service electric shocks from communications transmitters that produced 750 volts DC.  He cited clevelandclinicmeded.com and included information in the report stating: 

Hemochromatosis is a disease that results in iron overload and deposition of iron in the sarcoplasmic reticulum of many organs, including the heart.  It generally follows an autosomal recessive pattern of Mendelian inheritance.  The use of serum ferritin levels as a screen for this condition is reasonable.  Cardiac magnetic resonance imaging (MRI) can be useful for the diagnosis of cardiac involvement.  Hemochromatosis may result in a restrictive or dilated cardiomyopathy, with characteristic histologic features. 

The examiner also found that it was less likely than not that the atrial fibrillation was due to in-service electric shocks from communications transmitters that produced 750 volts DC.  He cited the Mayo Clinic website which states that the most common causes of atrial fibrillation are abnormalities or damage to the heart's structure.  It noted that possible causes of atrial fibrillation include: high blood pressure; heart attacks; coronary artery disease; abnormal heart valves; congenital heart defects; an overactive thyroid gland or other metabolic imbalance; exposure to stimulants, such as medications, caffeine or tobacco, or to alcohol; sick sinus syndrome - improper functioning of the heart's natural pacemaker; lung diseases; previous heart surgery; viral infections; stress due to pneumonia, surgery or other illnesses; and sleep apnea.  The site went on to state that some people who have atrial fibrillation do not have any heart defects or damage.  The examiner stated that is a condition called lone atrial fibrillation.  In lone atrial fibrillation, the cause is often unclear, and serious complications are rare.

The examiner also cited an article entitled "Low-Tension Electrical Injury as a Cause of Atrial Fibrillation. A Case Report."  It stated that "the association of atrial fibrillation with electrical injury is rare and has usually occurred in instances of high-tension (>1,000 V) electrical shock. Cardiac dysrhythmias are more frequent in patients who lose consciousness at the time of injury and in patients who experience a high-tension electrical injury.  Exposure to high-tension current will most likely cause ventricular asystole.  In conclusion, low-tension electrical injury can infrequently cause atrial fibrillation.  This is usually a benign condition that is likely to revert to sinus rhythm spontaneously." 

The examiner synthesized this information by noting that the Veteran was in service in the 1960s and he was initially diagnosed with atrial fibrillation in 1980.  Arrhythmias from electrical injury usually occur at the time of the injury and as noted above, "low-tension electrical injury can infrequently cause atrial fibrillation.  This is usually a benign condition that is likely to revert to sinus rhythm spontaneously."  The examiner noted that the Veteran has ongoing atrial fibrillation.  Therefore, he found that it is less likely than not that the atrial fibrillation is due to the in-service electric shocks from communications transmitters that produced 750 volts DC.

The Board, in its May 2016 Remand, noted that the Veteran's representative requested that the instant claim be remanded to obtain an addendum medical opinion that addresses the Veteran's claimed congestive heart failure disability.  The Board found that "despite the Veteran's representative's contention that the August 2015 VA examination report did not specifically address congestive heart failure, the Board notes that the examination report provides that the Veteran has had congestive heart failure, that the Veteran did not have chronic congestive heart failure, and that the Veteran did not have any episodes of acute chronic heart failure in the year prior."  

The Board remanded the claim because treatment records from the Erie VAMC pertaining to the Veteran's August 2013 admission appeared to be missing from the Veteran's claims file.  Additionally, the record did not contain private treatment records pertaining to the Veteran's purported treatment for congestive heart failure in August 2013.

The Board notes that in June 2016, the RO sent the Veteran a correspondence in which it requested additional treatment records (including private treatment records, and specifically private treatment in August 2013).  It included a VA Form 21-4142 Authorization and Consent to Release Information and VA Form 21-4142a, General Release for Medical Provider Information.  No additional evidence was identified.  The RO was able to retrieve treatment records from the Erie VAMC pertaining to the Veteran's August 2013 admission.

In June 2016, the August 2015 VA examiner submitted an addendum opinion in which he noted that he had reviewed the claims file.  He further acknowledged that the Veteran has had congestive heart failure since June 2008, and that he has had several episodes of acute CHF/exacerbations since 2008 (including in August 2013).  He reiterated his opinion that the Veteran's CHF was most likely due to the cardiomyopathy.  He once again stated that there is lack of evidence that the CHF was caused by, or is otherwise etiologically related to, the Veteran's active military service. 

Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303

In order to establish service connection for the claimed disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has established the first of these 3 elements.  There is no doubt that the Veteran has been diagnosed with several heart related disabilities.  See, e.g, August 2015 VA examination report.

Likewise, the Board believes that the Veteran has established the second element of service connection.  Although there are no in-service findings of a heart disability, the Board finds the Veteran competent and credible to report on events and injuries sustained during service with regards to enduring electric shocks from communications transmitters.

The Board finds that the competent and credible evidence weighs against the third element of service connection.  In short, the third element of service connection has not been established.  The Veteran has admitted that he never sought treatment for a heart disability during service.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service with the evidence pointing to service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

The Board notes that the first post service competent medical evidence of a heart disability in dated August 1989 (20 years after service).  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (stating that lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent and they cannot be reconciled with the personnel records.  When the Veteran sought treatment in 1989, he reported a sharp pain in his left chest while working on the dash of his car.  
He stated that he did not have any problem with his chest cage before that.  

In February 1990, he sought treatment for being dizzy and "heart beating real strange."  He stated that he had a previous episode about 10 years earlier.  The Veteran then handwrote that this happened less than 30 days after being discharged from military service on January 10, 1980.  In June 1992, he once again stated that his first episode of atrial fibrillation was in 1980.  In an October 2010 correspondence, he once again referred to an irregular heartbeat that occurred in 1980.  He once again stated that this was within 30 days of being discharged from service.  

However, the Veteran was not discharged from service in 1980.  Service department records reflect that he discharged from active service in December 1969.  Consequently, the Veteran's consistent lay statements regarding an onset date of 1980 would place the onset of symptoms more than 10 years after discharge from service.      

The Board notes that none of these post-service records reflect a belief by the Veteran that these symptoms were in any way related to service.  If his symptoms had been continuous since service, he likely would have attributed them to service.  To the contrary, evidence from July 1992 shows that he wondered if his cardiac arrhythmia could be related to working around asbestos (as a brake mechanic post-service).  

The absence of any mention of symptoms earlier than 1980 during his first post-service treatment strongly weighs against a finding of continuity.  The Board notes that such statements were made in the course of seeking care for an alignment, as opposed to attending an examination for the purpose of establishing disability benefits.  In light of this incentive to tell the truth to receive the best possible care, the Board finds that this evidence is highly probative and places much weight on it.  

Additionally, it is noted that the Veteran did not file a claim of service connection for a heart disability until 2008, many decades after he separated from service.  The Board finds this as another factor, albeit a small one, that weighs against a finding of continuity.  Cf. Fountain v. McDonald, 27 Vet. App. 258, 273 (2015) (stating that the Board may not rely solely on the fact that the appellant did not file, at a particular point, a claim for VA benefits for tinnitus at the same time that he filed a claim for another condition) (emphasis added). 

For the above reasons, the Board finds that the totality of the evidence, to include the competent medical evidence and the Veteran's own statements, weighs against a finding of continuity of symptomatology.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current heart disability is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the RO had the Veteran undergo an August 2015 VA heart examination.  

The VA examiner concluded that the Veteran's heart disabilities are less likely than not related to service.  The Board finds the opinion of the VA physician to be persuasive evidence and entitlement to much weight.  Indeed, it was based on a review of the record and considered pertinent facts, such as the evidence of the Veteran's shortness of breath/racing heart in 1980 and being shocked about 7 or 
8 times in service with electric shocks from communications transmitters that produced 750 volts DC without loss of consciousness.  Additionally, the Veteran underwent a physical evaluation.  The examiner supported the conclusions reached with a rationale, to include citing relevant medical treatises.  No other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current heart disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a heart disability, involving the complex workings of the cardiovascular system, falls outside the realm of common knowledge of a lay person and this Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a heart disability, to include arrhythmia, atrial fibrillation, and congestive heart failure must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for a heart disorder, to include arrhythmia, atrial fibrillation, and congestive heart failure, is denied.  




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


